DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-16, 18-19 are amended and pending in this office action.
Claims 4, 6, 17 and 20 are cancelled.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/10/2022 with respect to the rejection(s) of claim(s) 1-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stevenson et al and Harata et al
                    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US6738388B1) hereinafter “Stevenson” in view of Harata et al (20210157574AS1) as hereinafter “Harata”;
                                                                                                                                                                             	As per claim 1, Stevenson discloses a method of programming a controller that is configured to control operation of a building component, the method comprising: 
using a programming tool to build a controller logic that includes one or more function blocks and one or more links that logically link one or more of the function blocks:
col 22 line 30-40 “To configure a control routine using a shadow function block, a user at the workstation 150 can use any standard tools, such as those provided with the DeltaV control system, to initially configure the process control system. In general, the DeltaV configuration tools enable the user to display, configure and interconnect blocks, such as those illustrated in FIG. 4, to implement or design one or more control loops or modules associated with the control routine. For the purpose of this discussion, the control routine for controlling a process may have any number of modules, each of which may have any number of desired blocks therein implementing any number of control loops. During the configuration or design of a process control module, the user may select the use of a function block that is located within a device external to the controller 12 (such as a function block within one of the Fieldbus devices of the process control system).

 downloading the controller logic, including the one or more function blocks and the one or more links that logically link one or more of the function blocks, to the controller:
  Col 24 line 17-25” At a block 201, the controller 12 receives a module installation script from the user workstation, which may be one of the PCs 14 of FIG. 1. The module installation script is created by the configuration tool run by the user workstation and includes all of the information needed to set up the objects (in an object-oriented programming language) associated with the function blocks of a control module in the controller 12. That is, the installation script configures the blocks (such as the function blocks associated with the control module 100 of FIG. 4) and the interconnections between those blocks defined by the links”;

operating the controller via the controller logic such that the controller controls operation of the building component:
Col 13 line 23-30 “During each macrocycle, each of the function blocks active on a particular segment of the bus executes, usually at a different, but precisely scheduled (synchronous) time. If the function block has an output parameter that is linked to another parameter external to the device, the function block publishes its output data at a precisely scheduled time in response to a compel data command generated by the LAS. Preferably, each function block is scheduled to publish its output data shortly after the end of the execution period of the function block. 

subsequently using the programming tool to update one or more of the function blocks and/or one or more links that logically link one or more of the function blocks:
Col 16 line 63- 67 and col 17 line 1-7 “These links represent the manner in which communication is implemented between the individual blocks within the control routine or module to perform a process control loop according to a controller protocol. Thus, the depiction of FIG. 4 illustrates not only the elements of the control loop being performed but also the manner in which the process control routine within the controller 12 is designed to implement this loop. The process control routine can be changed or reconfigured automatically by moving the links between blocks, adding or deleting blocks therefrom, etc. as is performed by the DeltaV process controller.

continuing to control operation of the building component using the controller logic that now includes the one or more updated function blocks and/or one or more updated links:
A block 241 first receives a function block installation script as developed by the configuration tool. A block 242 then installs the next function block and execution period parameters, as is typically done when configuring a Fieldbus function block. Thereafter, a block 243 sets the function block mode to out of service, which is necessary to change values within the function block. A block 244 then installs the function block parameter configured values or user overrides (i.e., the user defined values) within the function block. These users configured values may be established in any manner, such as through the use of dialog boxes in the workstation during the configuration of the process control system. Thereafter, a block 245 sets the function block mode to the configured value so that the function block will operate according to the manner in which it is configured
 but not explicitly:
downloading the one or more updated function blocks and/or one or more updated links to the controller while not downloading one or more of the function blocks and/or one or more links that were not updated:
Harata discloses:
downloading the one or more updated function blocks and/or one or more updated links to the controller while not downloading one or more of the function blocks and/or one or more links that were not updated:
 	[0279] The rewrite target ECU and the non-rewrite target ECU are specified by the analysis result by the rewrite specification data analysis unit. Then, when installation is determined to be executable for the rewrite target ECU, the at least one non-rewrite target ECU is controlled to be the stop state, the sleep state, or the power saving operating state. Thus, it is possible to avoid a situation where the remaining battery falls insufficient during a program rewrite.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Stevenson to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [US2004/0260431US [0016]. 
Furthermore, to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.

As per claim 5, the rejection of claim 1 is incorporated and furthermore Stevenson disclose:
wherein each of the one or more function blocks is associated with an address linking path that defines an address space, 
. 
 This operation allows the controller 12 and, specifically, the PID function block 102 within the controller 12 to effect a change by merely writing that change into a memory location associated with the shadow function block 108 and having the communication done automatically thereafter without having to perform any specialized communication activities necessary for getting data into and out of the Fieldbus network”.

and a breadcrumb number that defines a unique component within the address space:

However, the shadow function block 108 may be depicted as having the device tag and/or block name at the bottom thereof, or may be depicted in any other desired manner, it being understood that the manner in which the shadow function block is depicted to a user is not critical to the operation of the shadow function block.
 
As per claim 7, the rejection of claim 1 is incorporated and furthermore Stevenson does not explicitly disclose:
wherein each of the one or more function blocks and/or each of the one or more links is associated with a calculated and stored Cyclic Redundancy Check (CRC) value and each updated function block and/or updated link is associated with an updated calculated and stored CRC value.  
Harata discloses:
wherein each of the one or more function blocks and/or each of the one or more links is associated with a calculated and stored Cyclic Redundancy Check (CRC) value and each updated function block and/or updated link is associated with an updated calculated and stored CRC value.  

[0797] When the data verification value is used as determination information, the rewrite target ECU 19 computes a CRC value for each block of the program stored in the flash memory, collates a CRC value ( CRC (B1 to Bn)) for the old data attached to the received difference data and a CRC value(CRC (B1' to Bn')) for the new data with the computed CRC value, and determines the consistency of the difference data. When no new program is written in the flash memory, the received CRC value in all blocks matches the computed CRC value.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Stevenson to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [US2004/0260431US [0016]. 
Furthermore, to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.
 
As per claim 8, the rejection of claim 1 is incorporated and furthermore Stevenson does not explicitly disclose:
wherein the controller logic has a CRC value that includes a summation of each of the CRC values for each of the one or more function blocks and/or each of the one or more links of the controller logic.  
	Harata discloses:
wherein the controller logic has a CRC value that includes a summation of each of the CRC values for each of the one or more function blocks and/or each of the one or more links of the controller logic.  
[0798] Data identification information (new) of a new program (new data) and a CRC value (CRC (B1' to Bn')) for each block may be attached to the difference data. The rewrite target ECU 19 writes the difference data into the flash memory, stores the data identification information (new) together when the new program is installed, and uses the difference data to determine the consistency in the next program update. When installation of the new program is completed, the rewrite target ECU 19 reads the new program written in the flash memory for each block, computes a CRC value, compares the CRC value with the CRC value attached to the difference data, and verifies whether or not the new program has been correctly written.  

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Stevenson to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [US2004/0260431US [0016]. 
Furthermore, to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.


As per claim 9, the rejection of claim 7 is incorporated and furthermore Stevenson does not explicitly disclose:
periodically using the programming tool to compare a current CRC value associated with one or more of the function blocks and/or one or more of the links to a stored CRC value associated with the same one or more function blocks and/or one or more links to look for function blocks and/or links that have been updated since a previous check:
Harata discloses:
periodically using the programming tool to compare a current CRC value associated with one or more of the function blocks and/or one or more of the links to a stored CRC value associated with the same one or more function blocks and/or one or more links to look for function blocks and/or links that have been updated since a previous check:
[0712] “For example, when a time period in which rewriting of an application program is allowed to be updated is set by the user in advance, and it is predicted that installation in the rewrite target ECU 19 belonging to the second group is not completed during the time period, the CGW 13 performs installation in the next parking state.”
[0799] “… When no new program is written in the flash memory, the received CRC value in all blocks matches the computed CRC value. In a case where writing is stopped in a state in which the new program is written up to m (<n) blocks of the flash memory, and the writing is resumed, the computed CRC value matches the CRC value ( CRC (B1' to Bn') of the new data in the blocks 1 to m, and thus the rewrite target ECU 19 skips a write process (S1706 and S1707). The rewrite target ECU 19 performs the write process (S1706 and S1707) from the block m+1 by checking match with the CRC value ( CRC (B1 to Bn)) for the old data.  

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Stevenson to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [US2004/0260431US [0016]. 
Furthermore, to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.

  As per claim 10, the rejection of claim 9 is incorporated and furthermore Stevenson does not explicitly disclose:
 downloading to the controller any function blocks and/or links that have been found to have been updated since a previous download:
Harata discloses
downloading to the controller any function blocks and/or links that have been found to have been updated since a previous download:
[0279] The rewrite target ECU and the non-rewrite target ECU are specified by the analysis result by the rewrite specification data analysis unit. Then, when installation is determined to be executable for the rewrite target ECU, the at least one non-rewrite target ECU is controlled to be the stop state, the sleep state, or the power saving operating state. Thus, it is possible to avoid a situation where the remaining battery falls insufficient during a program rewrite”.
 Examiner interpretation:
And Hence for update in Harata instead of replacing an entire bock,the method only apply the delta patch. the analysis distinguishes between the ECU/block that should be updated(rewrite) and those that don’t need update (Non-rewrite)

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Stevenson to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [US2004/0260431US [0016]. 
Furthermore, to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.

 As per claim 11, the rejection of claim 1 is incorporated and furthermore Stevenson discloses:
wherein each function block has an associated address linking path that defines an address space, 
 Col 20 line 45-50” This operation allows the controller 12 and, specifically, the PID function block 102 within the controller 12 to effect a change by merely writing that change into a memory location associated with the shadow function block 108 and having the communication done automatically thereafter without having to perform any specialized communication activities necessary for getting data into and out of the Fieldbus network”.

a breadcrumb number that defines a unique component within the address space. 

Col 18 line 25-30”However, the shadow function block 108 may be depicted as having the device tag and/or block name at the bottom thereof, or may be depicted in any other desired manner, it being understood that the manner in which the shadow function block is depicted to a user is not critical to the operation of the shadow function block.

But not explicitly:
a Cyclic Redundancy Check (CRC) value.  
Harata discloses:
a Cyclic Redundancy Check (CRC) value: 
[0797] When the data verification value is used as determination information, the rewrite target ECU 19 computes a CRC value for each block of the program stored in the flash memory, collates a CRC value ( CRC (B1 to Bn)) for the old data attached to the received difference data and a CRC value ( CRC (B1' to Bn')) for the new data with the computed CRC value, and determines the consistency of the difference data.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Stevenson to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [US2004/0260431US [0016]. 
Furthermore, to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.

 As per claim 12, the rejection of claim 1 is incorporated and furthermore Stevenson does not explicitly disclose:
providing each function block and/or link with a logical UPDATE flag, and updating a function block and/or link includes setting the logical UPDATE flag for that function block and/or link to true.  
Harata discloses
providing each function block and/or link with a logical UPDATE flag, and updating a function block and/or link includes setting the logical UPDATE flag for that function block and/or link to true.  

[0924] When it is determined that the first process flag is set to "NG" and the second process flag is set to "NG" (S2012: YES), the rewrite target ECU 19 specifies a retry point at the beginning of the first process, notifies the CGW 13 of a retry request from the beginning of the first process (S2016; corresponding to a retry point specifying procedure), and finishes the retry point specifying process. That is, the rewrite target ECU 19 requests the CGW 13 to distribute the write data.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Stevenson to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [US2004/0260431US [0016]. 
Furthermore, to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.

 As per claim 13, the rejection of claim 12 is incorporated and furthermore Stevenson does not explicitly disclose:
checking the logical UPDATE flag for each function block and/or link  and for each logical UPDATE flag set to true, downloading the corresponding updated function block and/or link  to the controller.  
Harata discloses:
checking the logical UPDATE flag for each function block and/or link  and for each logical UPDATE flag set to true, downloading the corresponding updated function block and/or link  to the controller.  

[0926] When it is determined that the first process flag is set to "OK" and the second process flag is set to "OK" (S2015: YES), the rewrite target ECU 19 notifies the CGW 13 of the completion of the process related to rewriting of the application program (S2020), and finishes the process flag determination process. When the CGW 13 distributes divided write data, the rewrite target ECU 19 sets the above-described retry point in the unit of the divided write data

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Stevenson to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [US2004/0260431US [0016]. 
Furthermore, to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.

 As per claim 14, the rejection of claim 1 is incorporated and furthermore Stevenson discloses:
wherein the step of downloading the one or more updated function blocks and/or one or more updated links to the controller occurs immediately after the programming tool is used to update the one or more updated function blocks and/or one or more updated links:
col 24 line :18-25” At a block 201, the controller 12 receives a module installation Script from the user WorkStation, which may be one of the PCs 14 of FIG. 1. The module installation script is created by the configuration tool run by the user work Station and includes all of the information needed to Set up the objects (in an object-oriented programming language) associated with the function blocks of a control module in the controller 12. That is, the installation Script configures the blocks (such as the function blocks associated with the control module 100 of FIG. 4) and the interconnections between those blocks defined by the links”;

 
As per claim 19, the rejection of claim 1 is incorporated and furthermore Stevenson discloses:
further comprising: after updating one or more of the sub-structures, test executing the updated control logic within the programming tool before downloading the one or more updated sub- structures to the controller:
Col 23 line 55-65 “Likewise, the interface card 40 can compare the times at which particular data is supposed to be published on the bus with the actual time such data is published on the bus, can monitor stale data counts for function blocks or devices and can keep any other desired statistics to detect timing or other communication errors on the bus. Of course, any other published data may be monitored to determine communication or timing problems on the bus. As noted above, the statistical information generated or stored by the interface card 40 may be kept for any function block, device, or segment of the bus and may be sent to or read by the controller (or any other device) for diagnostic purposes. See also fig.10 and 11


Claims 2-3, 15, 16, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US6738388B1) hereinafter “Stevenson” in view of Harata et al (20210157574AS1) as hereinafter “Harata” and Wacker et al (US 8983632 B2) hereinafter “Wacker”.

As per claim 2 and 3, the rejection of claim 1 is incorporated and furthermore Stevenson does not explicitly disclose:
wherein the controller logic includes one or more folders and wherein at least some of the one or more folders contain one or more of the function blocks.  
Wacker discloses:
wherein the controller logic includes one or more folders and wherein at least some of the one or more folders contain one or more of the function blocks.  
 Fig. 7
Examiner interpretation:
  Section 602 is the hierarchal three that includes folders such as folder ADD (608) under a math folder (not shown in the screen). The AAD folder includes an add function block that is selected and dragged to screen space 603.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Wacker into teachings of
Stevenson to capture and visualize to the user different devices associated with function block, characteristics, diagnostics information and observations as a result of integrating or updating new devices into the control system

As per claim 15, Stevenson discloses a controller configured to control operation of a building component, the controller comprising:
 a memory that is configured to store a modular controller logic, the modular controller logic comprising a plurality of sub-structures that are arranged in a hierarchal tree:
col16 line 40-50 “FIG. 4 illustrates a graphical depiction of a process control loop or module 100 associated with and implemented by the process control routine stored within the process controller 12. To implement control of the entire process 19, the process control routine within the controller 12 may implement many such loops or modules which may be interconnected in any desired manner. The depicted process control loop 100 includes a representation of an aspect (flow) of the process 101 being controlled by number of controller blocks or units and, in particular, by a PID block 102 coupled to an AO block 104, a first AI block 106 and a second AI block 108. Each of the blocks 102, 104 and 106 is a graphical depiction of a control sub-routine (or object within an object-oriented programming environment) associated with the process control routine stored within the controller 12, configured according to a controller protocol associated with the controller 12 and used to implement a portion of an overall control strategy with respect to the process 101. 

a processor that is operatively coupled to the memory and configured to execute the modular controller logic in order to control operation of the building component:
col 4 line 58-67 “According to another aspect of the present invention, a controller adapted to be communicatively coupled to a plurality of field devices includes a processor, a memory and a control routine stored in the memory and implemented by the processor to control the plurality of field devices. The control routine includes a multiplicity of interconnected internal function blocks configured using a controller protocol to be implemented by the controller and an interface function block that communicates with one of the interconnected internal function blocks using the controller protocol and that communicates with an external function block residing in an external field device using a field device communication protocol. 

 4 of 12a communications block that is operably coupled to the processor, the communications block configured to communicate with a programming tool that is used to create and/or edit the sub-structures within the modular controller logic:
Col 6 line18-23 “The controller 12 may be, by way of example only, the DeltaVTM controller sold by Fisher-Rosemont Systems and may be connected to numerous Workstations Such as personal computers (PCs) 14 via a hub 16 and ethernet connections 18”;

Col 6 line28-37 “If the controller 12 is a DeltaV controller, it may provide a graphical depiction of the process control routine within the controller 12 to the user via one of the PCs 14 illustrating the function blocks or control blocks within the process control routine and the manner in which these function blocks are linked together to provide control of a process. The user may be able to alter the process control routine within the centralized process controller 12 by manipulating the graphical depiction of the function blocks within the control routine to add or delete function blocks from that control routine and/or to change the way in which the function blocks associated with the control routine are linked, i.e., the way in which they are interconnected.
 
wherein the modular controller logic is initially created using the programming tool and is downloaded to the controller via the communications block for execution:
Col 24 line 17-25” At a block 201, the controller 12 receives a module installation script from the user workstation, which may be one of the PCs 14 of FIG. 1. The module installation script is created by the configuration tool run by the user workstation and includes all of the information needed to set up the objects (in an object-oriented programming language) associated with the function blocks of a control module in the controller 12. That is, the installation script configures the blocks (such as the function blocks associated with the control module 100 of FIG. 4) and the interconnections between those blocks defined by the links”;

 and wherein subsequent updates to one or more of the sub-structures are subsequently downloaded to the controller via the communications block once updated via the programming tool:
Col 16 line 63- 67 and col 17 line 1-7 “These links represent the manner in which communication is implemented between the individual blocks within the control routine or module to perform a process control loop according to a controller protocol. Thus, the depiction of FIG. 4 illustrates not only the elements of the control loop being performed but also the manner in which the process control routine within the controller 12 is designed to implement this loop. The process control routine can be changed or reconfigured automatically by moving the links between blocks, adding or deleting blocks therefrom, etc. as is performed by the DeltaV process controller”;

But not explicitly:
, the sub- structures including one or more folders with one or more function blocks within at least some of the one or more folders and one or more links for logically linking one or more of the function blocks; 

 not downloading one or more of the sub-structures that were not updated.  
Harata discloses:
not downloading one or more of the sub-structures that were not updated.  
[0279] The rewrite target ECU and the non-rewrite target ECU are specified by the analysis result by the rewrite specification data analysis unit. Then, when installation is determined to be executable for the rewrite target ECU, the at least one non-rewrite target ECU is controlled to be the stop state, the sleep state, or the power saving operating state. Thus, it is possible to avoid a situation where the remaining battery falls insufficient during a program rewrite.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Stevenson to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [US2004/0260431US [0016]. 
Furthermore, to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.
But not explicitly:
 the sub- structures including one or more folders with one or more function blocks within at least some of the one or more folders and one or more links for logically linking one or more of the function blocks.
Wacker discloses:
the sub- structures including one or more folders with one or more function blocks within at least some of the one or more folders and one or more links for logically linking one or more of the function blocks.
Fig. 7
Examiner interpretation:
  Section 602 is the hierarchal three that includes folders such as folder ADD (608) under a math folder (not shown in the screen). The AAD folder includes an add function block that is selected and dragged to screen space 603 linked through input output port/interface of the function block.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Wacker into teachings of
Stevenson to capture and visualize to the user different devices associated with function block, characteristics, diagnostics information and observations as a result of integrating or updating new devices into the control system


 As per claim 16, the rejection of claim 15 is incorporated and furthermore Stevenson does not explicitly disclose:
wherein the controller is configured to control operation of a Heating, Ventilating and Air Conditioning (HVAC) system component, a lighting system component, a water heater system component, a water softener system component, a sprinkler system component or a security system component:
  Wacker discloses:
This hierarchical progression of function blocks being combined may continue until an entire system of a design is in one macro block, such as aircraft instrumentation, an industrial plant, HVAC or some other kind of controller. The resulting macro function block might be treated as a black box in some instances:
wherein the controller is configured to control operation of a Heating, Ventilating and Air Conditioning (HVAC) system component, a lighting system component, a water heater system component, a water softener system component, a sprinkler system component or a security system component:
col 6 line 20-25 wherein the controller is configured to control operation of a Heating, Ventilating and Air Conditioning (HVAC) system component, a lighting system component, a water heater system component, a water softener system component, a sprinkler system component or a security system component:

Examiner interpretation: Stevenson also includes system that include control such as measurement col 1 line 15-18 : Process control networks, Such as those used in chemical, petroleum or other processes, generally include a centralized process controller communicatively coupled to one or more field devices which may be, for example, Valve positioners, Switches, Sensors (Such as temperature, pressure and flow rate Sensors), etc. These field devices may perform control functions within the process (such as opening or closing a valve), may take measurements within the process for use in controlling the operation of the process or may perform any other desired function within the process.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Wacker into teachings of
Stevenson to capture and visualize to the user different devices associated with function block, characteristics, diagnostics information and observations as a result of integrating or updating new devices into the control system while controlling different system in different area and fields.

As per claim 18, the rejection of claim 15 is incorporated and furthermore Stevenson discloses:
wherein each of the sub- structures further include an address linking path that defines an address space:
 Col 20 line 45-50” This operation allows the controller 12 and, specifically, the PID function block 102 within the controller 12 to effect a change by merely writing that change into a memory location associated with the shadow function block 108 and having the communication done automatically thereafter without having to perform any specialized communication activities necessary for getting data into and out of the Fieldbus network”.

and a breadcrumb number that defines a unique component within the address space:

Col 18 line 25-30” However, the shadow function block 108 may be depicted as having the device tag and/or block name at the bottom thereof, or may be depicted in any other desired manner, it being understood that the manner in which the shadow function block is depicted to a user is not critical to the operation of the shadow function block.

Pertinent art:

US20180267794 A1:
 
The disclosure is directed to A system for performing software updates for building devices of a building includes a thermostat associated with one of multiple zones of the building and a controller.

US20200249646A1:

The update package includes an identification of a plurality of device models and a plurality of software updates. The method includes determining that a device model for the first HVAC device is identified by the update package and in response to a determination that the device model for the first HVAC device is identified by the update package, extracting a first software update corresponding to the device model for the first HVAC device from the update package and installing the first software update on the first HVAC device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/           Examiner, Art Unit 2191                                                                                                                                                                                             
/Ted T. Vo/           Primary Examiner, Art Unit 2191